Citation Nr: 1033092	
Decision Date: 09/02/10    Archive Date: 09/13/10

DOCKET NO.  09-14 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for schizoaffective 
disorder.

2.  Entitlement to service connection for an acquired psychiatric 
disorder other than schizoaffective disorder, to include bipolar 
disorder, depression, and schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from March to 
October 1996.  He also served in a reserve component of the 
military.  He had a period of active duty for training from 
November 1994 to April 1995.

By a decision entered in July 2003, the RO denied the Veteran's 
claim for service connection for schizoaffective disorder.  The 
RO notified the Veteran of its decision, and of his appellate 
rights, but he did not initiate an appeal within one year.  As a 
result, that decision became final.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 20.200, 20.201, 20.302, 20.1103.

In February 2007, the RO in Cleveland, Ohio declined to reopen 
the Veteran's previously denied claim for service connection for 
schizoaffective disorder.  New and material evidence was 
thereafter received within one year, including a statement from 
the Veteran's mother and copies of his service personnel records.  
38 C.F.R. §§ 20.200, 20.201, 20.302(a), 3.156(b).  The RO, in 
effect, readjudicated the claim in May 2008, denying service 
connection for any psychiatric disorder, however diagnosed.  See 
Muehl v. West, 13 Vet. App. 159, 161-62 (1999) (if new and 
material evidence is received prior the expiration of the appeal 
period, the former decision denying the claim becomes a nullity).  
The Veteran then appealed to the Board of Veterans' Appeals 
(Board).

It appears that the RO in Pittsburgh, Pennsylvania may have 
determined that new and material evidence had been received to 
reopen the Veteran's claim for service connection for 
schizoaffective disorder.  See Statement of the Case (SOC) dated 
April 2009 (indicating that the Veteran's claim was being 
reviewed de novo).  The Board is nevertheless required consider 
that question independently.  Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001).  The Veteran's claim of entitlement to service 
connection for psychiatric disorders other than schizoaffective 
disorder (including bipolar disorder, schizoaffective disorder, 
depression, and schizophrenia) has not been the subject of a 
prior final denial and, therefore, must be adjudicated as an 
original claim, rather than a claim to reopen.  See, e.g., 
Ephraim v. Brown, 82 F.3d 399, 402 (Fed. Cir. 1996).  The issues 
presented for the Board's consideration are as set forth above, 
on the title page.

In his substantive appeal, dated in April 2009, the Veteran 
stated, in part, "I think a case should be made for non-service-
connected disability . . . ."  (Emphasis added.)  It is not 
entirely clear from the Veteran's statement whether he is seeking 
non-service-connected pension benefits.  38 U.S.C.A. § 1521.  If 
he is, he and his representative should so notify the RO so that 
appropriate action can be taken.

The Board's present decision is limited to the matter of whether 
new and material evidence has been received to reopen the 
Veteran's claim for service connection for schizoaffective 
disorder.  For the reasons set forth below, the remaining issue 
on appeal-including the underlying matter of the Veteran's 
entitlement to service connection for schizoaffective disorder-
is being REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify the Veteran if further 
action is required on his part.


FINDINGS OF FACT

1.  By a decision entered in July 2003, the RO in Pittsburgh, 
Pennsylvania denied service connection for schizoaffective 
disorder on grounds that there was no evidence to show that the 
disorder had been clinically diagnosed.  The RO notified the 
Veteran of its decision, and of his appellate rights, but he did 
not initiate an appeal within one year.

2.  Evidence received since the time of the July 2003 decision 
includes a statement from a private clinic indicating that the 
Veteran has been diagnosed with schizoaffective disorder.  The 
evidence also includes testimony from the Veteran, and a 
statement from his mother, to effect that he has suffered from 
psychiatric symptoms ever since his release from service in 1996.


CONCLUSIONS OF LAW

1.  VA's July 2003 decision denying service connection for 
schizoaffective disorder is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.200, 20.201, 20.302, 20.1103 (2003).

2.  New and material evidence has been received to reopen the 
Veteran's claim for service connection for schizoaffective 
disorder.  38 U.S.C.A. §§ 1110, 5108 (West 2002); 38 C.F.R. 
§§ 3.156, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under applicable law, service connection is warranted where the 
evidence of record establishes that a particular injury or 
disease resulting in disability was incurred in the line of duty 
in the active military service or, if pre-existing such service, 
was aggravated thereby.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2009).  Generally, in order to prove 
service connection, there must be competent, credible evidence of 
(1) a current disability, (2) in-service incurrence or 
aggravation of an injury or disease, and (3) a nexus, or link, 
between the current disability and the in-service disease or 
injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

As noted above, the Veteran's claim for service connection for 
schizoaffective disorder has been the subject of an adverse prior 
final decision.  See Introduction, supra.  As a result, that 
claim may be considered on the merits only if new and material 
evidence has been received since the time of the prior 
adjudication.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2009); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

For claims to reopen filed on or after August 29, 2001-such as 
the Veteran's-evidence is considered "new" if it was not 
previously submitted to agency decision makers.  "Material" 
evidence is existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  "New and material 
evidence" can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  
In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In the present case, the evidence received since the time of the 
last final disallowance includes an April 2006 statement from 
Mercy Behavioral Health indicating that the Veteran has been 
diagnosed with schizoaffective disorder.  The evidence also 
includes testimony from the Veteran, and a statement from his 
mother, to effect that he has suffered from psychiatric symptoms 
ever since his release from service in 1996.  This evidence was 
not before adjudicators when the Veteran's claim was denied in 
July 2003, relates to unestablished facts necessary to 
substantiate the claim (i.e., that he has schizoaffective 
disorder and that it may be related to service) and, assuming its 
credibility, raises a reasonable possibility of substantiating 
the claim.  It is therefore new and material.  The claim for 
service connection for schizoaffective disorder is reopened.  

In view of the Board's present action on this claim, there is no 
need to engage in any analysis with respect to whether the 
requirements of the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009)), 
have been satisfied with respect to the question of reopening.  
See, e.g., Kent v. Nicholson, 20 Vet. App. 1 (2006).  That matter 
is moot.




ORDER

The Veteran's claim for service connection for schizoaffective 
disorder is reopened; to this limited extent, the appeal is 
granted.


REMAND

Generally speaking, when VA receives a complete or substantially 
complete application for benefits, it is required to make 
reasonable efforts to help the claimant obtain evidence necessary 
to substantiate his claim, to include relevant records from 
Federal and private sources.  38 U.S.C.A. § 5103A(b), (c) (West 
2002); 38 C.F.R. § 3.159(c)(1)-(3) (2009).  VA is also required 
to provide a medical examination and/or opinion when necessary to 
make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2009).  Under applicable law, a medical 
examination and/or opinion is deemed "necessary" if the 
information and evidence of record does not contain sufficient 
competent medical evidence to decide the claim, but (1) contains 
competent lay or medical evidence of a current diagnosed 
disability or persistent or recurrent symptoms of disability; (2) 
establishes that the veteran suffered an event, injury, or 
disease in service, or has a disease or symptoms of a disease 
listed in 38 C.F.R. §§ 3.309, 3.313, 3.316, and 3.317 manifesting 
during an applicable presumptive period, provided the claimant 
has the required service or triggering event to qualify for that 
presumption; and (3) indicates that the claimed disability or 
symptoms may be associated with the established event, injury, or 
disease in service or with another service-connected disability.  
38 C.F.R. § 3.159(c)(4) (2009).

In the present case, the Veteran has reported receiving treatment 
for psychiatric difficulties at Mercy Behavioral Health as early 
as 1996.  He has also reported being awarded disability benefits 
from the Social Security Administration (SSA) as a result of 
psychiatric disability, and treatment reports of record indicate 
that he was hospitalized for psychiatric difficulties at St. 
John's Hospital on New Year's Day in 1996 (which, if correct, 
would be prior his entry onto active duty).  Presently, the 
Veteran's claims file does not contain any records from Mercy 
Behavioral Health dated subsequent to October 2006.  Nor does it 
contain any progress notes or other substantive clinical records 
from that facility, other than a single "ACTS" assessment, 
dated in April 1998.  The Veteran has not provided a release for 
his reported hospitalization at St. John's in 1996, and the 
medical records underlying his award of SSA disability benefits 
have not been procured.  Because records of this sort could bear 
on the outcome of the Veteran's appeal, further development is 
required.  38 U.S.C.A. § 5103A(b), (c) (West 2002); 38 C.F.R. 
§ 3.159(c)(1)-(3) (2009).

The record shows that the Veteran was diagnosed with an 
"occupational problem" during service in August 1996 (in 
addition to alcohol and cannabis abuse).  He and his mother 
maintain that he has suffered from psychiatric problems ever 
since, and an April 2006 statement from Mercy Behavioral Health 
indicates that the Veteran has been diagnosed with 
schizoaffective disorder.  The requirements for a VA examination 
and opinion have been met.  See, e.g., McLendon v. Nicholson, 
20 Vet. App. 79 (2006) (holding, in part, that an examination may 
be required under the provisions of 38 C.F.R. § 3.159(c)(4) if 
the record on appeal contains medical evidence that suggests a 
nexus but is too equivocal or lacking in specificity to support a 
decision on the merits, or credible evidence of continuity of 
symptomatology such as pain or other symptoms capable of lay 
observation).  Because an examination and opinion have not yet 
been obtained, a remand is required.  38 C.F.R. § 19.9 (2009).

For the reasons stated, this case is REMANDED for the following 
actions:

1.  Ask the Veteran to provide a release for 
relevant records of treatment from St. John's 
Hospital, and to identify, and provide 
appropriate releases for, any other care 
providers who may possess new or additional 
evidence pertinent to the issue remaining on 
appeal.  If he provides the necessary release, 
assist him in obtaining the records identified, 
following the procedures set forth in 38 C.F.R. 
§ 3.159.  Any new or additional (i.e., non-
duplicative) evidence received should be 
associated with the claims file.

2.  With appropriate release from the Veteran 
(in the past, the facility has required its own 
form be completed), assist the Veteran in 
obtaining a complete copy of all relevant 
records of treatment from Mercy Behavioral 
Health, dated from 1996 forward, to include a 
copy of all progress notes and other substantive 
clinical records, including, but not limited to, 
all psychiatric evaluations/assessments, 
statements of medical history, hospitalization 
reports, and reports of psychological testing, 
following the procedures set forth in 38 C.F.R. 
§ 3.159.  Any new or additional (i.e., non-
duplicative) evidence received should be 
associated with the claims file.

3.  Ask the SSA to provide copies of any records 
in its possession pertaining to its 
consideration of the Veteran's application for 
SSA disability benefits, to include any medical 
records considered in making that award, 
following the procedures set forth in 38 C.F.R. 
§ 3.159.  Efforts to obtain the evidence should 
be fully documented, and should be discontinued 
only if it is concluded that the evidence sought 
does not exist or that further efforts to obtain 
the evidence would be futile.  38 C.F.R. 
§ 3.159(c)(2).  The evidence obtained, if any, 
should be associated with the claims file.

4.  After all of the foregoing development has 
been completed, arrange to have the Veteran 
scheduled for a VA mental disorders examination.  
After examining the appellant, reviewing the 
claims file, and performing any testing deemed 
necessary (including psychological testing, if 
appropriate), the examiner should provide an 
opinion with respect to each of the following 
questions:

a.  What is the medical likelihood that 
the Veteran had an acquired psychiatric 
disorder prior to his entry onto active 
duty in March 1996?
 
b.  If an acquired psychiatric disorder 
preexisted the Veteran's entry onto 
active duty in March 1996, what is the 
likely diagnosis?

c.  If an acquired psychiatric disorder 
preexisted the Veteran's entry onto 
active duty in March 1996, what is the 
medical likelihood that the disorder 
underwent a chronic or permanent (as 
opposed to a temporary or transient) 
increase in severity during his period of 
active duty from March to October 1996?  
What is the medical likelihood that such 
increase in severity (if present) was due 
to the natural progress of the condition?

d.  From what acquired psychiatric 
disorders does the Veteran currently 
suffer?  Does he meet the diagnostic 
criteria for bipolar disorder, 
schizoaffective disorder, depression, 
and/or schizophrenia?  Does he have any 
other acquired psychiatric disorder(s)?  
For each such disorder identified, what 
is the medical likelihood that the 
disorder had its onset in service or is 
otherwise etiologically related thereto?

A complete rationale for all opinions must be 
provided.

5.  Thereafter, take adjudicatory action on the 
matter of the Veteran's entitlement to service 
connection for an acquired psychiatric disorder, 
to include bipolar disorder, schizoaffective 
disorder, depression, and schizophrenia.  If any 
benefit sought remains denied, furnish a 
supplemental SOC (SSOC) to the Veteran and his 
representative.  The SSOC should contain, among 
other things, a citation to, and summary of, 
38 C.F.R. §§ 3.307 and 3.309.

After the Veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims file should be 
returned to this Board for further appellate review.  No action 
is required by the Veteran until he receives further notice, but 
he may furnish additional evidence and argument while the case is 
in remand status.  Kutscherousky v. West, 12 Vet. App. 369 
(1999); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  The purposes of this 
remand are to procure clarifying data and to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate disposition 
of this appeal.

This matter must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


